ON MOTION
BRYSON, Circuit Judge.

ORDER

Candace L. Rushiddin requests that the court accept her untimely petition for review.
On August 29, 2005, the Merit Systems Protection Board issued a final decision in Rushiddin v. USPS, No. SF-0752-04-0827-1-1, specifying that its decision was final and that any petition for review must be received by this court within 60 calendar days of receipt of the Board’s decision. The Board’s records reflect that counsel for Rushiddin received the decision on September 3, 2005. Rushiddin’s petition for review seeking review of the Board’s decision was received by the court on November 4, 2005, more than 60 days after her receipt of the Board’s decision.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “Notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir. 1984). Thus, under the time provision of the statute, Rushiddin’s petition for review was due in this court within 60 days of receipt of the Board’s final decision, i.e., by November 2, 2005. Because Rushiddin’s petition for review was received on November 4, 2005, 2 days late, the court must dismiss Rushiddin’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Rushiddin’s request that we accept her untimely petition for review is denied.
*981(2) Rushiddin’s petition for review is dismissed.
(3) Each side shall bear its own costs.